Citation Nr: 0023396
Decision Date: 08/31/00	Archive Date: 03/12/01

Citation Nr: 0023396	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and Wendell W. Knudsen, Ed. D.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1945 
to February 1947, and other than honorable service from 
December 1948 to March 1950.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1989 
rating decision of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a May 1994 reconsideration decision, the Board denied the 
veteran's claim of entitlement to an acquired psychiatric 
disorder, including PTSD.  The veteran appealed the Board's 
May 1994 decision to the United States Court of Appeals for 
Veterans Claims (then the Unites States Court of Veterans 
Appeals or Court).  During the pendency of the appeal, the 
Court was notified by the VA Office of the General Counsel 
that the veteran died in February 1996.  In an Order entered 
July 24, 1996, the Court held that pursuant to Landicho v. 
Brown, 7 Vet. App. 42 (1994), the appropriate remedy was to 
dismiss the veteran's appeal to the Court.  However, the 
Court did not vacate the Board's May 1994 decision.  


FINDINGS OF FACT

1.  In a May 4, 1994 reconsideration decision, the Board 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  The veteran appealed this denial to the Court.

2.  The veteran died in February 1996, during the pendency of 
his appeal at the Court.  

3.  In May 1996, the veteran's spouse filed a claim for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits.   

4.  In July 1996, the Court entered an Order dismissing the 
veteran's appeal, but did not vacate the May 1994 Board 
decision.


CONCLUSION OF LAW

In order to prevent the preclusion of the adjudication of 
accrued-benefits claims derived from the veteran's 
entitlements, the May 4, 1994 Board decision is vacated.  
Landicho v. Brown, 7 Vet. App. 42, 54 (1994); Hudgins v. 
Brown, 8 Vet. App. 365, 368 (1995), 38 U.S.C.A. § 7104 
(a)(West 1991); 38 C.F.R. § 20.904 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 4, 1994, the Board issued a decision denying the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  The veteran 
appealed this decision to the Court.  During the pendency of 
the appeal, the Court was advised that the veteran died in 
February 1996.  In May 1996, the veteran's spouse filed a 
claim for Dependency and Indemnity Compensation (DIC), Death 
Pension and Accrued Benefits.  In July 1996, the Court 
entered an Order dismissing the veteran's appeal, but did not 
vacate the Board's May 4, 1994 decision.  

Generally, when a veteran dies during the pendency of an 
appeal to the Court, the appeal is dismissed and the Board 
decision from which the appeal was taken is vacated in order 
to ensure that the Board decision and the underlying RO 
decisions do not preclude the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  
Landicho, 7 Vet. App. at 54; Hudgins, 8 Vet. App. at 368.  
Here, the deceased veteran's spouse filed a claim for accrued 
benefits, but the previous May 1994 Board decision has not 
been vacated.  Accordingly, pursuant to controlling 
regulations and case law, the Board's May 4, 1994 decision is 
vacated.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904.    

In reaching this decision, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(1999).


ORDER

The Board's May 4, 1994 decision is vacated.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 



BVA9406427
DOCKET NO.  90-02 909     )       DATE
          )
(RECONSIDERATION) )
          )

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, including post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and Wendell W. Knudsen, Ed.D.

ATTORNEY FOR THE BOARD

M. W. Greenstreet, Counsel

INTRODUCTION

The veteran had honorable active military service from November 1945
to February 1947, and other than honorable service from December 1948
to March 1950.

In May 1968, the Board of Veterans' Appeals (Board) denied the
veteran entitlement to service connection for an acquired psychiatric
disorder.

In 1988, the veteran presented evidence to reopen his claim for
service connection for an acquired psychiatric disorder, including
PTSD.  He has appealed from a May 1989 decision by the Phoenix,
Arizona, Department of Veterans Affairs (VA) Regional Office (RO)
which denied his claim for service connection.  The RO received the
veteran's notice of disagreement in August 1989 and issued a
statement of the case in September 1989.  In October 1989, the
veteran, his wife, and a private psychotherapist, Wendell Knudsen,
testified at a hearing at the RO.  In an October 1989 decision, the
hearing officer affirmed the rating board's denial.  The RO received
the veteran's substantive appeal in January 1990.

In April 1990, the Board received the case and in July 1990 The
American Legion, the veteran's representative, presented arguments in
the veteran's behalf.  In August 1990, the Board remanded the case
for further procedural development.  The RO completed that
development and returned the case to the Board, where it was docketed
in January 1991.  The Board remanded the case again in May 1991; the
RO completed the requested development to the extent possible and
again confirmed its denial.  It then returned the case to the Board
which docketed it in February 1992.

In January 1993, the Board issued a decision which granted service
connection for PTSD.  That decision included a dissenting opinion by
a Board member who did not believe that service connection of PTSD
was proper.  The Board subsequently recalled the January 1993
decision and ordered reconsideration on its own motion pursuant to 38
U.S.C.A. § 7103(b) (West 1991) and 38 C.F.R. § 20.1000 (1993).  This
case is now before an expanded panel, consisting of six Board
members.  Francis F. Talbot, who participated in the Board's January
1993 decision, is no longer with the Board and another Board member
serves in his place.

After developing additional evidence in this case, the Board, in
accordance with Thurber v. Brown, 5 Vet.App 119 (1993), informed the
appellant's representative in a September 1993 letter of the
additional evidence developed and provided an opportunity to respond.
After being granted an extension, the veteran responded in December
1993, and additional materials were received in February 1994.  The
case is now ready for consideration by the expanded panel.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that an acquired psychiatric disorder, PTSD, was
incurred during or as the result of his period of honorable, active
military service.  He asserts that while on military police patrols
in Trinidad he often came in contact with poisonous snakes and that
those experiences were very traumatic.  He also avers that he was
heavily armed and never knew when he would be attacked by deserters
or thieves.  As a result of his exposure to those stressors, he
asserts that he developed symptoms of depression, nervousness,
extreme irritability, and nightmares, manifestations that he believes
establish that he has PTSD.  He also contends that there is no
statutory or regulatory requirement that objective stressors must be
verified, and he emphasizes that PTSD was diagnosed at his most
recent VA examination.

DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991),
the Board has considered all of the evidence and finds that only
those items listed in the "Certified List" are relevant evidence.
Based on its review, the Board concludes for the following reasons
and bases that the preponderance of the evidence is against the
veteran's claim for service connection for an acquired psychiatric
disorder, including PTSD.

FINDINGS OF FACT

1. The RO has developed all the evidence necessary for the correct
resolution of the veteran's appeal.

2.  A May 1968 Board decision denied the veteran entitlement to
service connection for a psychiatric disorder.

3.  Evidence received since the May l968 BVA decision includes
evidence not previously submitted which is relevant to and probative
of the issue of entitlement to service connection for an acquired
psychiatric disorder.

4.  An acquired psychiatric disorder did not begin during the
veteran's active, honorable military service.

5.  The veteran did not engage in combat and does not have PTSD
caused by any event that occurred during his active, honorable,
military service.

6.  A psychosis was not manifested to a compensable degree during the
year following the veteran's discharge from his active, honorable
military service in February 1947.

CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to reopen his
claim for service connection for an acquired psychiatric disorder.
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302
(1993).

2.  An acquired psychiatric disorder was neither incurred in nor
aggravated by the veteran's active, honorable military service; PTSD
was not incurred in and is not the result of that period of military
service, and a psychosis cannot be presumed to have been incurred
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309
(1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is plausible;
therefore, it is well grounded within the meaning of 38 U.S.C.A.
§ 5107(a).  Our review also shows that the evidence presented by the
veteran to reopen his claim is relevant and probative, and there is a
reasonable possibility that consideration of the new evidence, when
viewed in the context of all the evidence, would change the outcome
in this case.  Smith v. Derwinski, 1 Vet.App. 178 (1991); Colvin v.
Derwinski, 1 Vet.App. 171 (1991).  Therefore, his claim is reopened
and we will review it on the basis of all the evidence of record.
Although the RO found that the veteran had not presented new and
material evidence to reopen his claim, we find that he will not be
prejudiced by a Board decision on the merits of his appeal.
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  All the evidence
has been reviewed and the veteran and his representative have argued
his claim on the merits; therefore, our decision to proceed will not
disadvantage him.

We are also satisfied that the evidence has been properly developed
and that no useful purpose would be served by an additional remand.
While we have considered the veteran's request for an examination by
a psychiatrist outside the VA system, the evidence regarding his
psychiatric illness is both copious and comprehensive.  We find that
the evidence as a whole presents an accurate picture of the
development of that illness; therefore, another psychiatric
examination is not needed.

Our review of the evidence does not show that an acquired psychiatric
disorder was diagnosed during the veteran's military service.  In
fact, the first such diagnosis dates from a 1966 VA hospital
admission when schizophrenia was diagnosed.  While it was reported at
that time that the veteran had experienced manifestations associated
with schizophrenia during his other than honorable period of military
service, disabilities incurred during periods of other than honorable
service cannot be service connected for compensation purposes, and
the veteran has presented no credible evidence linking the
development of schizophrenia to his first period of service.
38 C.F.R. § 3.12(a) (1993).  While a personality disorder has also
been diagnosed, personality disorders as such are not diseases or
injuries within the meaning of the applicable legislation and cannot
be service connected.  38 C.F.R. § 3.303(c) (1993); Beno v. Principi,
3 Vet.App. 439, 441 (1992).

As to service connection for PTSD, 38 C.F.R. § 4.126 (1993) provides
that psychiatric disorders should be diagnosed in accordance with the
American Psychiatric Association's Diagnostic and Statistical Manual
of Mental Disorders (DSM-III-R), and a diagnosis not in accord with
that manual is not acceptable for rating purposes.  Brownrigg v.
Derwinski, 3 Vet.App. 244, 247 (1992).  The Quick Reference to the
Diagnostic Criteria from DSM-III-R at page 146 provides that an
essential diagnostic criterion for PTSD is the existence of a
recognizable stressor.  Accordingly, we will not grant service
connection for PTSD based on a diagnosis unsupported by credible
evidence of an event that is outside the range of usual human
experience and which would be markedly distressing to almost anyone.
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

The question of whether a specific event reported by the veteran as a
stressor actually occurred is a matter of fact for the Board to
decide, involving as it does factors as much historical as
psychological.  Although a number of health care professionals have
accepted the veteran's account of his experiences in Trinidad as
correct, the VA is not required to do the same, charged as it is with
the duty to assess the credibility and weight to be given the
evidence.  J. Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).  While
the conclusion of an examining VA psychiatrist is a medical
conclusion that the Board cannot ignore or disregard, Willis v.
Derwinski, 1 Vet.App. 66, 70 (1991), the Board is free to assess the
credibility of the veteran's testimony and the medical evidence that
he has submitted.  L. Wilson v. Derwinski, 2 Vet.App. 16, 20 (1991).
The United States Court of Veterans Appeals has held that the Board
must explicitly evaluate and determine the credibility of a veteran's
testimony when it is one of the bases for the benefit which he seeks.
38 U.S.C.A. § 7104(d)(1) (West 1991); Ashmore v. Derwinski,
1 Vet.App. 580, 583 (1991).  Moreover, the VA is not required to
accept bald assertions made by a veteran as to service incurrence,
Smith v. Derwinski, 2 Vet.App. 137, 140 (1992), and, in the absence
of documentation of combat status, a veteran's testimony alone is not
sufficient to establish the existence of a combat stressor.
Testimony, in and of itself, is also inadequate to establish that a
non-combat stressor occurred.  Hill v. Derwinski, No. 91-865, slip
op. at 3 (U.S. Vet. App. June 22, 1992).

The evidence shows that on psychiatric examination in April 1949 the
veteran appeared to be in perfect physical and mental condition.  The
examiner stated that he was unable to find any reason for a
neuropsychiatric diagnosis.  In 1966, the veteran reported a
recurrent dream characterized by extreme fear, but he did not state
that the dream was about poisonous snakes or clashes with deserters
nor did he otherwise relate the dream to his military service.  At a
1967 examination, he also did not complain of dreams about his
military service.  On psychological testing in July 1987, despite the
veteran's self-diagnosis of PTSD, that disorder was not included
among the disorders diagnosed.

In a June 1988 letter, a private psychotherapist, Wendell Knudsen,
Ed.D. (Ph.D.), stated that he began treating the veteran in November
1987 and that the veteran suggested that his problem was "post-
traumatic stress syndrome--delayed."  The therapist stated that
"Korsakoff's," a syndrome of amnesia with confabulation, Dorland's
Illustrated Medical Dictionary 1638 (27th ed., 1988) could not be
ruled out and that PTSD could also not be ruled out.  He also stated
that the veteran reported accomplishments which "seemed to be
unbelievable at times."

On a VA psychiatric examination in March 1989, it was thought that
the veteran's memory for both recent and remote events was adequate.
The diagnosis was an anxiety disorder, not otherwise specified, with
elements of panic disorder, general anxiety, and post-traumatic
stress disorder.

At his October 1989 hearing, the veteran testified that during
service he patrolled on foot at night in Trinidad armed with a
submachine gun.  During those times, he stated that he worried that
he would be bitten or crushed by a snake or shot by criminals.  In
his testimony, the veteran's therapist reiterated his June 1988
assessment that the accomplishments and achievements reported by the
veteran "seem to be very unbelievable", and he reported that the
veteran's memory was failing.  He also stated that the veteran had
reported nightmares and in-service stressors.

In a lengthy August 1991 statement, the veteran's wife reported that
during his patrols in Trinidad he tried "to always be alert for
deserters, thieves, illegal timber cutters, etc."  She also noted
that he had to be "alert to possible dangers from the deadly snakes
that existed in the area.  Perhaps it was only the snakes that gave
him fear, but I suspect he was also terribly afraid of what he would
have to do if he encountered any men who were doing wrong."  She
believed that he "is almost constantly feeling as if he and we are in
danger because of his nightmares; he is reliving the experiences
constantly through hallucinations, flashbacks, etc."  In her
statement and in entries from her daily journal she made it plain
that the veteran suffered from memory impairment that greatly
interfered with his day-to-day functioning.  In part, she stated that
she "can't depend on him to remember conversations or agreements or
much else," and that she had discussed with friends his "inability to
concentrate to remember."

On psychiatric examination in September 1991, two VA physicians
concluded that the veteran met the diagnostic criteria for PTSD and
that his symptomatology apparently began at the time of his
experiences in Trinidad as a military police officer.  The examiners
noted that the veteran "engaged in some combat-like activity in
arrests which were threatening but there were no apparent shots
exchanged and no apparent deaths occurred.  The environment in which
he worked was a Caribbean jungle type and there were a lot of snakes
in the area and although the patient apparently never encountered any
directly they were apparent to him through their noises, odors and
sounds."

While we accord their medical opinion due consideration, it was of
necessity based on the history related by the veteran and, therefore,
could "be no better than the facts alleged by the appellant."
Swann v. Derwinski, 5 Vet.App. 229, 233 (1993).  The Board finds that
the history provided by the veteran is so unreliable that the
psychiatrists' diagnosis of PTSD is of minimal probative weight.  It
is clear that the veteran's memory was failing and that he often
experienced confusion.  Although his memory was described as adequate
at the March 1989 examination, his therapist suggested a diagnosis of
Korsakoff's syndrome, a term synonymous with amnesia.  Moreover, it
is clear from his wife's daily journal entries that the veteran's
day-to-day memory is extremely impaired and that he experiences
debilitating confusion.  In view of her daily contact with him, we
find that her assessment of his memory is much more probative than
the finding of adequate memory at the March 1989 examination and is
consonant with the therapist's suggested diagnosis of Korsakoff's
syndrome.

Moreover, even though the veteran attributes his problems chiefly to
his encounters with snakes, much of what he has stated about them
could not be true.  At his October 1989 hearing, he testified that
the types of snakes inhabiting Trinidad included bushmasters, coral
snakes, pythons, and boa constrictors.  Our research shows that there
is little or no basis for that assertion.  Pythons do not exist in
the Western Hemisphere,
6 Grzimek's Animal Life Encyclopedia 363 (1975), and the boa
constrictor is "not even a potential enemy of humans."  Id. at 364.
As to coral snakes, they "do not have a strong tendency to bite and
cases of bitten humans are unusual."  Only 10 percent of untreated
bites are fatal.  Id. at 431.  As to the bushmaster, it is present in
Trinidad, though it is not very abundant.  Id. at 439.

In June 1992, Eugene M. Caffey, Jr., M.D., a board-certified
psychiatrist and Board medical adviser, reviewed all of the records
in the veteran's claims file in response to the Board's request for
his assistance.  Dr. Caffey concluded that "[w]e know little about
his preservice life, but is apparent that post- service [he] has been
an itinerant socioeconomically unsuccessful individual with paranoid,
depressive and generalized anxiety symptoms and a background
personality disorder.  The pattern is primarily of a personality
disorder type with a long-ago alcohol dependency rather than of
neurosis.  A case might be made for such a condition of a mixed type,
though not PTSD, which requires experience with an 'event' at an
emotionally overwhelming level of intensity rather than the guard
duty described by the veteran.  I don't see an evaluation of the
stressor severity by any of those who have made the diagnosis."

After considering all of the evidence, we find that the veteran's
statements about his experiences in Trinidad are not independently
supported and are contradicted by the available objective evidence.
As noted earlier, the Board will not grant service connection for
PTSD based on a diagnosis unsupported by credible evidence of a
stressor.  In this case, there is no evidence of a credible stressor.
Even if we accepted the veteran's statements about his service
experiences, Dr. Caffey has concluded that those events were not of
the intensity contemplated by DSM-III-R for classification as
stressors.  While the veteran's therapist stated in his 1993 letters
that the veteran's overwhelming fear of snakes should be considered
outside the realm of normal human experience, DSM-III-R specifies
that the event must be markedly distressing to almost anyone,
suggesting an "ordinary person" interpretation which would exclude
marked distress resulting from phobia or other idiosyncratic
reaction.  Dr. Caffey's assessment is certainly consistent with that
interpretation.  As has been held on numerous occasions, mere
presence in a combat zone does not constitute a stressor, see Zarycki
v. Brown, No. 92-976, (U.S. Vet.App. Dec. 20, 1993); therefore, it is
hard to imagine that the perceived odors and sounds of unseen,
possibly imagined, snakes, could suffice when being in the presence
of an armed enemy bent on one's destruction does not.  While the
veteran has also stated that his police duties included arresting
deserters and the like, there is no believable evidence showing that
he did so or that those events rose to the requisite magnitude to be
termed a stressor.

Although 38 C.F.R. § 3.304(d) (1993) provides that satisfactory lay
or other evidence that an injury or disease was incurred or
aggravated in combat will be accepted as sufficient proof of service
connection, the evidence does not show that the veteran engaged in
combat; therefore, that regulation does not apply and there is no
credible evidence to corroborate his account of the alleged
stressors. Zarycki, slip op. at 12.

In conclusion, we find that the veteran's statements about his
alleged stressors are not credible and that the much greater weight
of the evidence shows that he did not experience a stressor during
his honorable, active military service.  Therefore, the diagnoses of
PTSD are not tenable and service connection for that disability is
denied.

ORDER

Service connection for an acquired psychiatric disorder, including
PTSD, is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

WARREN W. RICE, JR.                     ROBERT D. PHILIPP
(DISSENTING)

          CHARLES E. HOGEBOOM

     STEPHEN L. WILKINS                  UN HUN ANG, M.D.

          DANIEL J. STEIN

DISSENT

I must respectfully dissent from the decision of my colleagues to
deny service connection for PTSD.  The veteran served in Trinidad
during his first period of active service.  He has testified and his
wife has affirmed that his encounters with poisonous snakes there
were terrifying.  Evidence of record indeed establishes that the
bushmaster and coral snake, both venomous serpents, are indigenous to
Trinidad.  Whether the veteran had any direct encounters with
venomous snakes or whether the snakes were just "apparent to him
through their noises, odors and sounds," would seem irrelevant in
determining whether such incidents constituted adequate stressors for
PTSD.  In the veteran's mind's eye, these experiences were very real
and were life threatening.  Perception is reality.  The veteran's
fear that he was in imminent danger of a snake attack during
nocturnal trips into the jungles of Trinidad was genuine.  His
memories of these experiences, together with those of his hazardous
duties as a military police officer have haunted him over the years
and have been the basis for the multiple diagnoses of PTSD by both
private medical practitioners and VA psychiatrists.  In view of the
foregoing, I am willing to accept the veteran's recollections of
service, as did his mental health care providers, recognizing that
the nature of his reported stressors makes them incapable of
substantiation by any objective verifiable evidence.  I would
therefore concede service connection for PTSD, and would substitute
the following findings of fact and conclusion of law for those
offered by my colleagues:

FINDINGS OF FACT

1.  During his military service, the veteran was exposed to events
outside the range of usual human experience which would be markedly
distressing to almost anyone.

2.  As a result of his exposure to stressors during his military
service, the veteran developed PTSD.

CONCLUSION OF LAW

PTSD was incurred during or as a result of the veteran's active
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38
C.F.R. §§ 3.303, 3.304(f) (1993).

_______________________________
WARREN W. RICE, JR.(DISSENTING)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue that was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date that appears on the face of this decision
constitutes the date of mailing and the copy of this decision that
you have received is your notice of the action taken on your appeal
by the Board of Veterans' Appeals.


-----(THE DECISION CONTINUES ON THE NEXT PAGE)-----

ADDENDUM:

Pursuant to 38 U.S.C.A. § 7103(a) (West 1991), the Chairman ordered
reconsideration in this case.  Upon reconsideration, the members of
an expanded section of the Board did not agree.

38 U.S.C.A. § 7103(b) (West 1991) provides that the decision of a
majority of the members of the expanded section shall constitute the
final decision of the Board.  The majority of the members have voted
to deny the relief sought.  Accordingly, the benefit sought on appeal
is denied.

____________________________
CHARLES L. CRAGIN
Chairman

